DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 08/16/2022.
Status of Rejections
The objections to the abstract are withdrawn in view of applicant’s amendments.
The rejection of claim(s) 1-2 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All previous rejections are maintained.
Claims 1-2 are pending and under consideration for this Office Action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims have been amended to use the term “riser bus” instead of “column bus” and “anode beams” instead of “horizontal buses”. However, the terms “riser bus” and “anode beam” are not present anywhere in the specification, and there has been no corresponding amendment to the specification to indicate which components these terms are meant to refer to.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (WO 2017/141134), hereinafter Yao, in view of Chaffy et al. (U.S. Patent No. 4,713,161), hereinafter Chaffy, and Wang et al. (“Testing and Characterization of Anode Current in Aluminum Reduction Cells”, Metall Mater Trans B, 2016), hereinafter Wang.
Regarding claim 1, Yao discloses a system for measuring an anode current of an aluminum electrolytic cell (see e.g. Page 1, lines 5-9) comprising a plurality of electrolytic cell units (see e.g. Fig. 1, plurality of Hall-Heroult electrolytic cells 1, Page 8, lines 27-28); wherein the electrolytic cell units each comprise: two anode beams, 16 anodes, 16 anode rods (see e.g. Fig. 1, two rows of 8 anodes 11-18, with respective metallic anode rods 6 connected to an anode busbar/beam 7; Page 9, lines 5-9), and a plurality of current sensors (see e.g. Fig. 1, current sensors S11-S18; Page 9, lines 36-37); the 16 anode rods and the 16 anodes are divided into two rows A and B (see e.g. Page 9, lines 8-9), one end of each of the anode rods of each row is respectively in lap joint with the anode beam (see e.g. Fig. 1, anode rods 6 are connected to and overlapping, i.e. lap joint with, the anode busbar 7; Page 9, lines 6-8), the other end of each of the anode rods of reach row is respectively connected to the anode of each row, and each of the anodes is in one-to-one correspondence with the anode rod (see e.g. Fig. 1, each anode 11-18 is mounted on a respective anode rod 6; Page 9, lines 6-7); when one side of the anode rod is adjacent to another anode rod, the anode beam between the two anode rods is provided with one of the current sensors (see e.g. Page 9, line 37-Page 10, line 2, the sensors are positioned on the beam between two adjacent anode rods); and when any side of the anode rod is not adjacent to another anode rod, the anode beam on this side does not need to be provided with the current sensor (see e.g. Page 9, line 37-Page 10, line 2, the sensors are positioned between two adjacent anode rods, and the number of anode rods is equal to the number of anode rods, meaning that only one outer end of the anode beam requires a current sensor corresponding to the anode rod).
Yao does not explicitly teach each cell comprising a riser bus and one or a pair of crossover buses, the crossover buses being disposed on one or two sides of a feeding port, the two anode beams being connected through the crossover buses, one end of the riser bus being connected to the anode beam connected to the anode rods of the row A, when any side of the anode rod is adjacent to the riser bus or the crossover bus, the anode beam on this side is provided with the current sensor, the anode beam not needing to be provided with a current sensor on any side where the anode rod is neither adjacent to the riser bus or the crossover bus nor the anode rod. Yao does however teach electrolytic current being supplied to the anode beams (see e.g. Page 9, line 16-18), feeding ports being present along the horizontal dimension of the cell (see e.g. Fig. 1, aluminum feeders 21-24; Page 9, lines 9-11), and further details of the cell arrangement being those known in the art (see e.g. Page 9, lines 14-16).
Chaffy teaches a circuit for supplying current to aluminum electrolysis cells (see e.g. Abstract), wherein each cell comprises two rows of anodes, each anode supported by anode rods attached to one of two horizontal anode bars (see e.g. Figs. 7-8, anodes 10 supported by shafts 6 attached to horizontal anode frame elements 7A and 7B; Col. 7, lines 30-33), and electrolysis current is supplied to the horizontal bars by a riser fixed to one of the bars and a crossover bus connecting the two horizontal bars (see e.g. Figs. 6 and 8, risers 8 connected to anode frame 7A, and equipotential rods 7C connecting anode frames 7A and 7B; Col. 7, lines 32-38, and Col. 8, lines 8-10). The riser and crossover bus are positioned between two anode rods (see e.g. Fig. 4, connecting rod 7C and riser 8 shown between two anode rods 6), which are where Yao teaches the current sensors being present (see e.g. Yao Page 9, line 37-Page 10, line 2). The crossover bar would also necessarily be at one side of one of the feeding ports of Yao provided along the horizontal dimension of the cell (see e.g. Yao Fig. 1, aluminum feeders 21-24; Page 9, lines 9-11).
KSR Rationale D states “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell units of Yao to comprise a riser fixed to one of the anode beams and a crossbar connecting the two anode beams as taught by Chaffy as a known suitable method of supplying current to the beams on which anodes/anode rods are mounted in an aluminum electrolysis cell.
Yao in view of Chaffy does not explicitly teach the current sensors being optical fiber current sensors. 
Wang teaches a system for measuring anode current in an aluminum reduction cell (see e.g. Abstract, lines 1-3), wherein the current is measured using fiber optic current sensors twining around a current carrying member (see e.g. Fig. 3, fiber-optic current sensor twining around anode rod; Page 1988, Col. 1, lines 18-23). These fiber optic current sensors effectively avoid electromagnetic interference and provide very accurate anode current data with an error of less than 1% (see e.g. Abstract, lines 2-5, and Page 1988, Col. 1, lines 10-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current sensors of Yao in view of Chaffy to comprise fiber optic current sensors as taught by Wang as a particular current sensor for measuring anode current in an aluminum reduction cell that avoids electromagnetic interference and provides highly accurate current data with an error of less than 1%.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Chaffy and Wang, as applied to claim 1 above, and further in view of Gu et al. (U.S. 2021/0116641), hereinafter Gu.
Regarding claim 2, Yao in view of Chaffy and Wang teaches all the elements of the system of claim 1 as stated above. Yao in view of Chaffy and Wang further teaches current information detected by the optical fiber current sensors being transmitted to a measuring box for analysis and processing (see e.g. Yao Fig. 1, current sensors S11-S18 are connected to a central unit U which performs calculations, Page 10, lines 19-21; see e.g. Wang Fig. 3, the signal from the current sensor is transferred to a signal acquisition and processing system by a transmission fiber, Page 1988, Col. 1, lines 22-26), but does not teach an optical fiber protecting tube configured to transmit the current information through a polarization maintaining optical fiber concentrated in the optical fiber protecting tube.
Gu teaches a system for measuring a current in a current conductor with a fiber optic current sensor (see e.g. Fig. 1, fiber optic current sensor 1 for current conductor 4; Paragraph 0056, lines 1-4, and), wherein the connection from the sensing fiber wrapped around the current conductor to a secondary unit for analysis is made using a spliced polarization-maintaining optical fiber provided within a protection tube (see e.g. Fig. 1, spliced fiber 2 with protection tube 7 comprises first polarization maintaining optical fiber 3a connected to sensing optical fiber 5a and second polarization maintaining optical fiber 3b connected to secondary converter 6, which comprises signal processing and analysis equipment; Paragraph 0056, lines 4-18, Paragraph 0057, lines 1-4 and Paragraph 0058, lines 3-4). In fiber optic current sensors, polarization maintaining fibers properly connected between the analytical unit and the sensing fibers are necessary to accurately transmit the measured current (see e.g. Paragraphs 0002-0004). The protection tube protects the connection between the respective polarization maintaining fibers against mechanical stress and/or moisture, providing a substantial increase in measuring accuracy (see e.g. Paragraph 0025, lines 1-5, and Paragraph 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yao in view of Chaffy and Wang to comprise an optical fiber protecting tube surrounding a polarization maintaining optical fiber to transmit current information to the measuring box as taught by Gu to provide a connection to the current sensor fibers which is protected against mechanical stress and/or moisture and allows for accurate transmission of the current information..
Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. 
On pages 11-12, Applicant argues that the riser of Chaffy differs from the claimed riser but because it includes two branches connecting the cathode collector of one cell to the anode frame of another cell, whereas the claimed riser bus connects the anode beam and transmits current to the anode beam, and further argues that there is no motivation to combine Yao and Chaffy because Yao is directed to an individual cell. This is not considered persuasive. Chaffy teaches electrolysis current being transmitted to the anode beams via the riser (see e.g. Chaffy Col. 6, lines 33-39, and Col. 7, lines 28-38). Nothing in the claim excludes the riser from being “double”, as described by Chaffy, but, regardless, an individual half riser of the double riser of Chaffy meets the limitations of the claimed riser bus (see e.g. Chaffy Fig. 6, downstream cathode collector 5 connecting to riser 8A which connects to anode frame 7A; Col. 8, lines 8-10). Furthermore, Yao teaches each electrolytic cell forming part of a smelter plant comprising a plurality of electrolytic cells connected in series so that electrolysis current passes from one cell to the next (see e.g. Yao Page 8, lines 27-30), and the electrical connection circuit of Chaffy from respective downstream to upstream cells would therefore be applicable to the system of Yao.
 On page 12, Applicant argues that since Yao does not disclose the riser bus and crossover bus, one would not be motivated to provide sensors between the anode rod and the riser bus or crossover bus. This is not considered persuasive. The riser and crossover bus of Chaffy are positioned between two anode rods (see e.g. Fig. 4, connecting rod 7C and riser 8 shown between two anode rods 6), which are where Yao teaches the current sensors being present (see e.g. Yao Page 9, line 37-Page 10, line 2). Therefore, a sensor would be necessarily be present between the riser bus/crossover bus and one of the two anode rods.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795